The Court
was of opinion, 1. That the assignment did not give the assignees a right to maintain an action in their own names in right of the bankrupt, and that whatever may be the general principle, it must yield to the laws of Maryland (1704 and 1753) enacted upon that subject; 2. That there was no evidence of an express assumpsit by the defendant to the plaintiffs, and if there was, yet as the assignment is to be considered as *206totally void, there was no consideration; 3. That if the action had been in the name of the,bankrupt, the assignment, being void, could not have been set up as a bar.
The plaintiff’s became nonsuit.